UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6327



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


FELIX ORIAKHI,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CR-
90-72-PJM, CA-98-3445-PJM)


Submitted:   May 11, 1999                  Decided:   June 16, 1999


Before WIDENER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Felix Oriakhi, Appellant Pro Se. Robert Reeves Harding, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

   Felix Oriakhi, a federal prisoner, appeals the district court’s

order denying his petition for a writ of error coram nobis and

declining to construe his petition as arising under 28 U.S.C.A.

§ 2255 (West 1994 & Supp. 1998).       We have reviewed the record and

the district court’s opinion and find no reversible error.        Ac-

cordingly, we affirm on the reasoning of the district court.      See

United States v. Oriakhi, Nos. CR-90-72-PJM; CA-98-3445-PJM (D. Md.

Mar. 5, 1999).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                              AFFIRMED




                                   2